Exhibit 99.1 REDEFINED BUILDING VALUE IN UNCONVENTIONAL RESOURCES Rosetta Resources Inc. February 2013 Investor Presentation 2012 Highlights 4 Includes capitalized interest and other corporate costs By Region By Region By Category By Category 2013 Plans and Capital Program ($640-700 Million1) •Run five- to six-rig program in Eagle Ford area •Continued focus on liquids-rich development •Drill 75-80 wells and complete approximately 60-65 in •About half in Gates Ranch with remainder in Karnes Trough, Briscoe Ranch and Central Dimmit areas •Allocate 10 percent to new ventures opportunities •Fund base capital program from internally-generated cash flow supplemented by borrowings under current credit facility, if necessary •Generate approximately 30 percent production growth over 2012 5 1. 2013 Guidance, February 25, 2013 •Leverage high-graded asset base •Maintain position as a leading Eagle Ford player •Develop inventory of approximately 500 MMBoe with 15 years of drilling opportunities •Expand production base with about 12 percent of inventory developed •Successfully execute business plan •Grow total production and liquids volumes •Lower overall cost structure and improve margins •Capture firm transportation and processing capacity •Test future growth opportunities •Evaluate previously untested Eagle Ford acreage •Continue testing optimal Eagle Ford well spacing •Pursue new growth targets through blend of acquisitions and new ventures •Maintain financial strength and flexibility •Low leverage •Sizable liquidity •Active hedging program Company Strategy 6 LEVERAGE HIGH-GRADED ASSET BASE 7 •Since 2009, proved reserves more than tripled; total risked resources nearly tripled •Total project inventory, including PUDs, grew from 150 MMBoe to 496 MMBoe •About 12 percent of inventory developed and on production •Growth driven by Eagle Ford Shale •Transformed total proved liquids mix 2009: 15% 2011: 54% 2010: 40%2012: 58% •From 2009 through 2012, divested 36 MMBoe of proved reserves for properties that no longer fit operating model •Divested 11 MMBoe in 2012 •Strong reserve replacement in 2012 •482 percent from the drill-bit •472 percent from all sources Significant Growth in Asset Net Resources 8 Divested 11 MMBoe Quarterly Production Performance 9 % Liquids 14 19 24 29 33 46 51 49 52 59 60 62 62 - 63 % Oil 5 7 10 12 15 18 19 22 22 24 30 26 30 52 - 56 47 - 51 Eagle Ford Growth Profile 10 Eagle Ford production averaged 44.2 MBoe/d during 4Q 2012 •62% total liquids • 26% oil / 36% NGLs MBoe/d Exit Rate Guidance (As of 12/10/2012) Reaffirmed 2/25/2013 52 - 56 MBoe/d 2012 Program 62 wells January Average Production 47.4 MBoe/d 29% Oil / 34% NGLs SUCCESSFULLY EXECUTE BUSINESS PLAN 11 Top 20 Eagle Ford Operators 12 Top 20 Eagle Ford Operators include APC, BHP, CHK, COP, CRK, CRZO, EP, EOG, GeoSouthern, Hunt, Lewis, MRO, MTDR, MUR, PXD, PXP, RDS, ROSE, SM, TLM. Gates Ranch 13 Summary •26,500 net acres in Webb County •96 completions as of 12/31/2012 •1Q - 3Q 2012: 28 completions •4Q 2012: 12 completions •332 well locations remaining under current 55-acre spacing assumptions •20 wells drilled awaiting completion Average Well Characteristics •Well Costs: $6.5 - $7.0 million •Spacing: 475 feet apart or 55 acres •Composite EUR: 1.67 MMBoe •F&D Costs: $4.05/Boe •Condensate Yield 65 Bbls/MMcf •NGL Yield 110 Bbls/MMcf •Shrinkage 23% Well Performance on 55 acres Compared to similar offsetting wells spaced at 100 acres These 9 wells are our largest continuous group of producing wells spaced on 55 acres These 9 wells are performing in line with comparable offsetting wells drilled and completed early in the development of the area and spaced on 100 acres … Composite Type Curve - 1.7 MMBoe (23% Oil / 32% NGLs) South Type Curve - 1.9 MMBoe North Type Curve - 1.4 MMBoe Gates Ranch Well Performance - North and South Areas 15 Discovery well: Shortest lateral at 3,500’ and only 10 frac stages Eagle Ford Multiple Takeaway Options 16 Gas Transportation Capacity Firm gross wellhead gas takeaway •245 MMcf/d today Four processing options - Gathering (Plant) •Regency (Enterprise Plants) •Energy Transfer “ETC” Dos Hermanas (King Ranch) •Eagle Ford Gathering (Copano Houston Central) •ETC Rich Eagle Ford Mainline (LaGrange/Jackson) Net 3-stream takeaway increases with higher contribution of oil-weighted volumes Oil Transportation Capacity Gates Ranch, Briscoe Ranch and Central Dimmit Co. •Plains Crude Gathering - Firm gathering capacity of 25,000 Bbls/d to Gardendale hub with up to 60,000 Bbls storage; operating since April 2012 •Access to truck and rail loading and pipeline connections Karnes Trough •Rosetta-owned oil truck-loading facility operating since late July 2012 •Trucking readily available Pricing assumptions included in Appendix Well-positioned to move new production to market with access to multiple midstream service providers TEST FUTURE GROWTH OPPORTUNITIES 17 19 Briscoe Ranch Summary •3,545 net acres in southern Dimmit County •4 completions as of 12/31/2012 •3Q 2012: 3 completions •64 well locations remaining •3 wells drilled awaiting completion Average Well Characteristics •Well Costs:$6.5 - $7.0 million •Spacing: 425 feet apart or 50 acres •Condensate Yield: 80 Bbls/MMcf •NGL Yield: 130 Bbls/MMcf •Shrinkage: 23% Future Activity •Planned full development activity will last well into 2016 *Seven-day stabilized rate Discovery Well Initial Rate* - 10/2011 1,990 Boe/d, 68% Liquids (850 Bo/d, 490 B/d NGLs, 3,900 Mcf/d) Briscoe Ranch Type Curve 21 Karnes Trough Area SUMMARY •1,900 net acres; located in oil window •17 total completions as of 12/31/2012 •1Q & 2Q 2012: 9 completions •4Q 2012: 7 completions •8 well locations remaining to be completed •5 wells drilled awaiting completion •Well Costs: $7.5 - $8.0 million •Activity planned through mid-2013 Klotzman (Dewitt County) •15 total completions as of 12/31/2012 •1Q & 2Q 2012:7 completions •4Q 2012:7 completions •Rosetta-owned oil truck terminal operating since late July 2012 Reilly (Gonzales County) •2 completions as of 12/31/2012 •1Q 2012:1 completion •2Q 2012:1 completion •5 wells drilled awaiting completion *Seven-day stabilized rate Klotzman 1H Discovery Well Initial Rate* - 11/2011 3,033 Boe/d, 81% Oil (2,450 Bo/d, 250 B/d NGLs, 2,000 Mcf/d) Adele Dubose 1H Delineation Well Initial Rate* - 2/2012 1,463 Boe/d, 76% Oil (1,109 Bo/d, 153 B/d NGLs, 1,200 Mcf/d) Klotzman Type Curve 23 Central Dimmit County Area Summary •8,100 net acres in Dimmit County •5 completions as of 12/31/2012 •2Q 2012: 2 completions •3Q 2012: 1 completion •122 well locations remaining •4 wells drilled awaiting completion •Average Well Costs: •L&E $6.5 - $7.0 million •Vivion & Light Ranch $5.5 - $6.0 million *Seven-day stabilized rate Light Ranch 1H Discovery Well Initial Rate* - 10/2010 987 Boe/d, 78% Liquids (510 Bo/d, 260 B/d NGLs, 1,300 Mcf/d) Vivion 1H Discovery Well Initial Rate* - 9/2011 680 Boe/d, 89% Liquids (506 Bo/d, 102 B/d NGLs, 436 Mcf/d) Lasseter & Eppright 1 Discovery Well Initial Rate* - 9/2012 1,228 Boe/d, 76% Liquids (667 Bo/d, 262 B/d NGLs, 1,792 Mcf/d) Light Ranch •3 total completions as of 12/31/2012 •2Q 2012:2 completions Vivion •1 completion as of 12/31/2012 Lasseter & Eppright •1 completion as of 12/31/2012 •3Q 2012: 1 completion (discovery) 24 Lopez Farm-In Summary •505 net acres in Live Oak County •Farm-In from Killam Oil •BPO: 100% WI, 75% NRI •APO: 65% WI, 48.75% NRI Average Well Characteristics •Well Costs:$7.5 - $8.0 million •Spacing:60 acres Future Activity •1 well planned in 1Q 2013 Eagle Ford Inventory +/- 900 net wells remaining as of 12/31/2012 * Denotes roughly 12,000 net acres in the liquids window of the play. 25 FINANCIAL STRENGTH AND FLEXIBILITY 26 Margin Expansion 27 1.Total cash costs (a non-GAAP measure) calculated as the sum of all average costs per Boe, excluding DD&A and stock-based compensation representing average cash costs incurred by oil, NGL and natural gas producing activities. Not intended to replace GAAP statistics but to provide additional information helpful in evaluating trends and performance. Commodity Derivatives Position - February 25, 2013 $40.64** $41.96** X X 28 Debt and Capital Structure 29 Note: As of February 25, 2013, total debt is $425 million. ($MM) ($MM) Adequate liquidity available to fund 2013 $640-$700 million capital program •Borrowing base raised in April, 2012 based on performance • $400 million of $625 million borrowing base available as of February 25th Liquidity 30 Developing High-Graded Asset Base •Focused on liquids-rich targets in Eagle Ford with significant project inventory •Completed divestiture of South Texas legacy natural gas assets; redeployed proceeds Executing Business Plan •Grew proved reserves 25 percent versus 12/31/2011; more than double year-end 2010 •Increased Gates Ranch recoveries •Ensured sufficient firm take-away capacity •Recorded strong 2012 production growth and exit rates Testing Growth Opportunities •Increased Gates Ranch inventory •Added discovery in another Eagle Ford area •Pursuing new growth targets through blend of acquisitions and new ventures Maintaining Financial Strength and Flexibility •Debt-to-capitalization ratio in the 30 percent range •Approximately $440 million in liquidity as of late February 2013 Summary 31 REDEFINED BUILDING VALUE IN UNCONVENTIONAL RESOURCES APPENDIX 33 $/BOE Direct Lease Operating Expense - Insurance - Ad Valorem Tax - Treating and Transportation - Production Taxes - DD&A - G&A, excluding Stock-Based Compensation - Interest Expense - 34 2013 Expense Guidance As of December 10, 2012 (Reaffirmed February 25, 2013) •Volumes and Product Mix •2013 exit rate 52 - 56 MBoe/d; 62%-63% total liquids •Averaged 47.4 MBoe/d in January 2013 (Oil 29%, NGLs 34%) •2013 oil percentage approximately 30% •2013 production on an overall upward trend; back-end loaded •Treating & Transportation fees impacted by mix changes •Crude Oil Pricing •Average realized price continues to approximate WTI •NGL pricing (Mont Belvieu Benchmark) •Firm fractionation capacity •Adjust for fractionation fees approximately $3 to $4 per barrel •Adjust for reported 2013 derivative activity, including ethane •Pricing estimates based on % of WTI not as correlative Annual Guidance - Framing For Quarterly Models 35 4Q 2012 Daily rate (MBoe/d) Oil% / NGLs% 26% / 36% 26% / 33% 18% / 26% 9% / 13% $/Boe $/Boe $/Boe $/Boe Average realized price (without realized derivatives) Average realized price (with realized derivatives) Direct lease operating expense Workovers / Insurance / Ad valorem tax Lease operating expense Treating and transportation Production taxes General and administrative costs¹ Interest expense Total cash costs2 Cash Margin2 (without realized derivatives) Cash Margin2 (with realized derivatives) Margin Improvement 36 1.Excludes stock-based compensation expense 2.Total cash costs (a non-GAAP measure) is calculated as the sum of all average costs per Boe, excluding DD&A and stock-based compensation.Cash Margin (a non-GAAP measure) is calculated as the difference between average realized equivalent price and total cash costs. Management believes this presentation may be helpful to investors as it represents average cash costs incurred by our oil, NGL and natural gas producing activities as compared to average realized price based on revenue generated.These measures are not intended to replace GAAP statistics but rather to provide additional information that may be helpful in evaluating trends and performance.
